Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 06/22/2022, the Applicant amended all of the claims 1-17 and argued against the rejections in the Non-Final rejection dated 03/31/2022.
	In light of the claim amendments to claims 3-5, 9-10 and 14-16, the examiner withdraws the 112(b) indefiniteness rejections previously set forth in the office action dated 03/31/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (U.S Patent 9,631,454) (“Sun”) in view of Lecerf et al (U.S Patent 9,546,534) (“Lecerf”).
Regarding Claim 1, Sun discloses a device in an annulus of a well (Abstract Col 1, lines 64-67; Col 2, lines 1-6), the device comprising:
an injection tool adapted to introduce a polymeric hardening liquid (Col 5, lines 40-51) in through an opening in the annulus, when the injection tool is positioned in the well (Col 1, lines 64-67, Col 2, lines 1-6; Col 2, lines 64-67, Col 3, lines 1-21), and
a pump unit adapted to provide pressure to the liquid so that the liquid is introduced into the opening in the annulus with a controllable pressure, when the pump is positioned in the well (Col 2, lines 6-18; Col 3, lines 7-25),
wherein the device comprises a control unit adapted to control the pump unit so that the liquid is provided into the opening with an initial pressure at a start-up phase of introducing the liquid into the opening and a final pressure at a close-down phase of introducing the liquid into the opening (Abstract; Col 3, lines 6-25; Col 6, lines 15-35).
	Sun, however, fails to expressly disclose a device for forming a barrier in an annulus of a well, and forming a pressure differential in the annulus, wherein the final pressure is higher than the initial pressure.

Lecerf teaches the device forming a barrier in an annulus of a well (Abstract; Col 1, lines 31-35), and forming a pressure differential in the annulus, wherein the final pressure is higher than the initial pressure (Abstract; Col 1, lines 36-54; Col 2, lines 18-35; Col 11, lines 33-56) for the purpose of utilizing a flow control element in order to allow a fluid to be communicated from a stabilized slurry through the screen and create a pressure differential and a flow barrier downhole (Abstract; Col 1, lines 31-35 and lines 46-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sun to include a device forming a barrier in an annulus of a well and forming a pressure differential in the annulus, as taught by Lecerf, because doing so would help utilize the flow control element in order to allow the fluid to be communicated from a stabilized slurry through the screen and create a flow barrier downhole.

	Regarding Claim 2, Sun discloses the device according to claim 1, wherein the control unit is adapted to control the pump unit so that the liquid is provided into the opening with a gradual increasing pressure over time from the start-up phase to the close-down phase of introducing the liquid into the opening in the annulus (Abstract; Col 3, lines 6-25; Col 6, lines 15-35).

	Regarding Claim 3, Lecerf teaches the device according to claim 1, wherein the initial pressure is between 1-50 bar (Abstract; Col 7, lines 24-52; Col 11, lines 33-55; Col 12, lines 47-58).

	Regarding Claim 4, Lecerf teaches the device according to claim 1, wherein the final pressure is between 2-400 bar (Abstract; Col 7, lines 24-52; Col 11, lines 33-55; Col 12, lines 47-58).

	Regarding Claim 5, Sun in view of Lecerf teach the device according to claim 1, wherein the control unit adapted to control the pump unit between the start-up phase and the close-down phase of introducing the liquid to the opening at a time period between one hour and 72 hours (Lecerf:  Figure 4; Col 6, lines 46-67; Col 7, lines 1-24).

	Regarding Claim 6, Sun discloses the device according to claim 1, wherein the device further comprises a device for forming the opening in the annulus (Abstract Col 1, lines 64-67; Col 2, lines 1-6).

	Regarding Claim 7, Sun discloses the device according to claim 1, wherein the control unit adapted to control the pump unit so that the liquid is provided into the opening in the annulus with two or more injection sequences with increasing pressure (Col 2, lines 6-18; Col 3, lines 7-25; Col 6, lines 15-35).

	Regarding Claim 8, Sun discloses an arrangement in an annulus of a well (Abstract Col 1, lines 64-67; Col 2, lines 1-6), wherein the arrangement comprises a device and a polymeric hardening liquid, the device comprising:
an injection tool adapted to introduce a polymeric hardening liquid (Col 5, lines 40-51) in through an opening in the annulus (Col 1, lines 64-67, Col 2, lines 1-6; Col 2, lines 64-67, Col 3, lines 1-21), and
a pump unit adapted to provide pressure to the liquid so that the liquid is introduced into the opening in the annulus with a controllable pressure (Col 2, lines 6-18; Col 3, lines 7-25),
wherein the device comprises a control unit adapted to control the pump unit so that the liquid is provided into the opening with an initial pressure at a start-up phase of introducing the liquid into the opening and a final pressure at a close-down phase of introducing the liquid into the opening (Abstract; Col 3, lines 6-25; Col 6, lines 15-35).

	Sun, however, fails to expressly disclose the arrangement for forming a barrier in an annulus of a well, and forming a pressure differential in the annulus, wherein the final pressure is higher than the initial pressure.
Lecerf teaches the arrangement for forming a barrier in an annulus of a well (Abstract; Col 1, lines 31-35), and forming a pressure differential in the annulus, wherein the final pressure is higher than the initial pressure (Abstract; Col 1, lines 36-54; Col 2, lines 18-35; Col 11, lines 33-56) for the purpose of utilizing a flow control element in order to allow a fluid to be communicated from a stabilized slurry through the screen and create a pressure differential and a flow barrier downhole (Abstract; Col 1, lines 31-35 and lines 46-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sun to include forming a barrier in an annulus of a well and forming a pressure differential in the annulus, as taught by Lecerf, because doing so would help utilize the flow control element in order to allow the fluid to be communicated from a stabilized slurry through the screen and create a flow barrier downhole.

	Regarding Claim 9, Sun in view of Lecerf teach the arrangement according to claim 8, wherein the liquid has a viscosity between 5-1*10^6 cP at the start-up phase of introducing the liquid to the opening(Lecerf:  Abstract; Col 8, lines 15-49; Col 10, lines 45-64; Col 11, lines 33-56).

	Regarding Claim 10, Sun in view of Lecerf teach the arrangement according to claim 8, wherein the liquid has a viscosity between 1*10^6 - 10*10^6 cP at the close down phase of introducing the liquid to the opening (Lecerf:  Abstract; Col 8, lines 15-49; Col 10, lines 45-64; Col 11, lines 33-56).

	Regarding Claim 11, Sun discloses the arrangement according to claim 8, wherein the liquid mainly comprises a thermoset material (Col 5, lines 40-51; Col 9, lines 29-38).

	Regarding Claim 12, Sun discloses a method for repairing a leaking cement barrier in an annulus of a well (Abstract Col 1, lines 64-67; Col 2, lines 1-6), the method comprises:
providing a device comprising (Col 1, lines 64-67; Col 2, lines 1-6):
a reservoir for containing a polymeric hardening liquid (Abstract; Col 3, lines 6-25; Col 6, lines 15-35);
an injection tool having an outlet adapted to be aligned with an opening in a casing for introducing the polymeric hardening liquid in through the opening and into the annulus comprising the leaking cement barrier (Col 1, lines 64-67, Col 2, lines 1-6; Col 2, lines 64-67, Col 3, lines 1-21);
a pump unit adapted to pump the polymeric hardening liquid from the reservoir into the annulus (Col 1, lines 64-67; Col 2, lines 1-6); and
a control unit adapted to control a pumping pressure of the pump (Col 1, lines 64-67, Col 2, lines 1-6; Col 2, lines 64-67, Col 3, lines 1-21);
inserting the device into the well and positioning the injection tool at a position such that the outlet of the injection tool is aligned with the opening in the casing for introducing the polymeric hardening liquid into the annulus (Col 1, lines 64-67, Col 2, lines 1-6; Col 2, lines 64-67, Col 3, lines 1-21);
at a start-up phase, activating the pump so as to introduce the polymeric hardening liquid into the annulus at an initial pressure; and
at a close-down phase, introducing the polymeric hardening liquid into the annulus at a final pressure, wherein the final pressure is higher than the initial pressure (Abstract; Col 3, lines 6-25; Col 6, lines 15-35).

	Sun, however, fails to expressly disclose the method for forming a barrier in an annulus of a well, and forming a pressure differential in the annulus, wherein the final pressure is higher than the initial pressure.
Lecerf teaches the method for forming a barrier in an annulus of a well (Abstract; Col 1, lines 31-35), and forming a pressure differential in the annulus, wherein the final pressure is higher than the initial pressure (Abstract; Col 1, lines 36-54; Col 2, lines 18-35; Col 11, lines 33-56) for the purpose of utilizing a flow control element in order to allow a fluid to be communicated from a stabilized slurry through the screen and create a pressure differential and a flow barrier downhole (Abstract; Col 1, lines 31-35 and lines 46-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sun to include forming a barrier in an annulus of a well and forming a pressure differential in the annulus, as taught by Lecerf, because doing so would help utilize the flow control element in order to allow the fluid to be communicated from a stabilized slurry through the screen and create a flow barrier downhole.

	Regarding Claim 13, Sun discloses the method according to claim 12, wherein the method comprises:
gradually increasing pressure over time from the start-up phase to the close-down phase of introducing the liquid into the annulus (Abstract; Col 3, lines 6-25; Col 6, lines 15-35).

	Regarding Claim 14, Lecerf teaches the method according to claim 12, wherein the initial pressure is between 1-50 bar (Abstract; Col 7, lines 24-52; Col 11, lines 33-55; Col 12, lines 47-58).

	Regarding Claim 15, Lecerf teaches the method according to claim 12, wherein the final pressure is between 2-400 bar (Abstract; Col 7, lines 24-52; Col 11, lines 33-55; Col 12, lines 47-58).

	Regarding Claim 16, Sun in view of Lecerf teach the method according to claim 12, wherein a time period between the start-up phase and the close-down phase of introducing the polymeric hardening liquid into the annulus is between one hour and 72 hours (Lecerf:  Figure 4; Col 6, lines 46-67; Col 7, lines 1-24).

	Regarding Claim 17, Sun discloses the method according to claim 12, wherein the method comprises providing the liquid into the opening in the annulus with two or more injection sequences with increasing pressure (Col 2, lines 6-18; Col 3, lines 7-25; Col 6, lines 15-35).

Response to Arguments
Applicant’s arguments filed 06/22/2022 have been fully considered but are not persuasive.
The applicant continues to argue wherein the combination of references Sun and Lecerf fail to disclose and/or teach “the injection tool is adapted to introduce a polymeric hardening liquid in through the opening in the annulus when the injection tool is positioned in the well,” as instantly recited in Independent claims 1, 8 and 12.
The examiner respectfully disagrees.
Primary reference Sun discloses a device in an annulus of a well (Abstract Col 1, lines 64-67; Col 2, lines 1-6), wherein the device comprises an injection tool adapted to introduce a polymeric hardening liquid (Col 5, lines 40-51) in through an opening in the annulus, when the injection tool is positioned in the well (Col 1, lines 64-67, Col 2, lines 1-6; Col 2, lines 64-67, Col 3, lines 1-21), and a pump unit adapted to provide pressure to the liquid so that the liquid is introduced into the opening in the annulus with a controllable pressure, when the pump is positioned in the well (Col 2, lines 6-18; Col 3, lines 7-25), wherein the device comprises a control unit adapted to control the pump unit so that the liquid is provided into the opening with an initial pressure at a start-up phase of introducing the liquid into the opening and a final pressure at a close-down phase of introducing the liquid into the opening (Abstract; Col 3, lines 6-25; Col 6, lines 15-35).
The examiner acknowledges wherein primary reference Sun fails to expressly disclose a device for forming a barrier in an annulus of a well, and forming a pressure differential in the annulus, wherein the final pressure is higher than the initial pressure.  The examiner relies on secondary reference Lecerf to teach he device forming a barrier in an annulus of a well (Abstract; Col 1, lines 31-35), and forming a pressure differential in the annulus, wherein the final pressure is higher than the initial pressure (Abstract; Col 1, lines 36-54; Col 2, lines 18-35; Col 11, lines 33-56) for the purpose of utilizing a flow control element in order to allow a fluid to be communicated from a stabilized slurry through the screen and create a pressure differential and a flow barrier downhole (Abstract; Col 1, lines 31-35 and lines 46-53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sun to include a device forming a barrier in an annulus of a well and forming a pressure differential in the annulus, as taught by Lecerf, because doing so would help utilize the flow control element in order to allow the fluid to be communicated from a stabilized slurry through the screen and create a flow barrier downhole.
Therefore, in light of the arguments present, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Hansen et al (U.S Patent 9,938,796) – discloses a sealing device that includes an elongated body introduced into a tube-shaped channel that comprises of a sealing fluid between a first and second annular flow barrier (Abstract; Col 2, lines 34-60).
	Tomlinson (U.S Pub 2015/0166873) – discloses cement compositions for controlling and preventing fluid and gas flow through wellbores by implementing a barrier between the casings in operation.  The cement compositions comprise magnesium oxysulfate which includes magnesium oxide, magnesium sulfate trihydrate and water (Abstract; Page 3, paragraphs [0022]-[0024]).
	Gjedrem (U.S Patent 7,258,174) – discloses methods for pressure and flow preventive fixing of well pipes in an annulus. The methods utilize granular particles of unconsolidated matter which is mixed with water prior to injecting downhole (Abstract; Col 8, lines 4-36).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/ZAKIYA W BATES/Primary Examiner, Art Unit 3674